Citation Nr: 0826862	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  03-11 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1966 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In a statement, dated in September 2006, the veteran has 
indicated a desire to pursue a claim for service connection 
for sexual dysfunction, and to reopen claims for service 
connection for an eye disorder and a compensable rating for 
hearing loss.  These matters are referred to the RO for 
appropriate action.

This case returns to the Board following a remand to the RO 
in April 2005.  Upon the Board's further review of the 
veteran's file, which is voluminous and at least in part 
reconstructed, the Board notes that the claim on appeal was 
previously denied in an August 2000 rating action which was 
not appealed.  Thus, the Board must still determine whether 
new and material evidence has been submitted.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (VA failed to comply with its own regulations 
by ignoring issue of whether any new and material evidence 
had been submitted to reopen the veteran's previously and 
finally denied claims).  As noted more fully below, while the 
Board finds that new and material evidence has been submitted 
to reopen the claim, it also finds that remand is again 
required to further develop the claim.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for PTSD was denied by an 
August 2000 rating decision which was not appealed.

2.  The evidence submitted since the August 2000 rating 
decision pertinent to the claim for service connection for 
PTSD is not cumulative or redundant, bears directly and 
substantially on the specific matter under consideration, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 2000 rating decision which denied a claim for 
service connection for PTSD is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002).

2.  New and material evidence has been submitted since the 
August 2000 rating decision and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that while this matter may not 
have been sufficiently developed pursuant to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007) (VCAA), since the Board 
has determined that the evidence supports the reopening of 
the veteran's claim, any lack of notice and/or development 
under the VCAA cannot be considered prejudicial to the 
veteran.  In addition, now that the claim is reopened, the 
Board has determined that it should be remanded for further 
development.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2007).  However, as was noted earlier, that amendment 
applies only to claims to reopen received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).  
Since this claim was received before that date (July 2001), 
the law in effect when the claim was filed is applicable.  
That is the standard discussed above.

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

Based on the grounds stated for the denial in the August 2000 
rating decision, new and material evidence would consist of 
evidence showing that a precipitating stressful experience 
occurred in service and/or medical evidence linking such 
experience to PTSD.  

In this regard, additional evidence received since the 
pertinent rating decisions includes various VA examination 
and treatment records reflecting diagnoses of PTSD and other 
psychiatric disability, statements from the veteran with 
respect to reported stressors of being subjected to 
firefights and bombings at the time his unit was stationed at 
Phu Cat Air Base, Vietnam, between May 1968 and May 1969, and 
service personnel records reflecting that the veteran's unit 
was located at Phu Cat during this time period.  

While the Board finds that there were also diagnoses of PTSD 
of record at the time of the August 2000 rating decision, the 
rating decision also specifically denied the claim on the 
basis that the evidence did not show that a stressful 
experience occurred during service, and the Board finds that 
the veteran's additional allegations of being exposed to 
firefights and bombings while stationed at Phu Cat Air Base 
from May 1968 to May 1969 together with his personnel records 
verifying his presence at the base during this period does 
bear directly and substantially on the specific matter under 
consideration in this case.  Thus, since subsequently 
received evidence does provide additional stressor 
information that may be subject to verification, the Board 
finds that it must conclude that this evidence is not 
cumulative or redundant, does bear directly and substantially 
on the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the Board 
concludes that the claim for service connection for PTSD is 
reopened.  38 C.F.R. § 3.156 (2001).


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for PTSD is reopened.


REMAND

Having determined that evidence received since the August 
2000 rating decision warrants the reopening of the veteran's 
claim for service connection for PTSD, in light of the fact 
that the record does contain diagnoses of PTSD, the Board 
further finds that this additional evidence warrants 
additional action to substantiate the claim.  More 
specifically, the Board finds that an effort should be made 
to contact the U.S. Army and Joint Services Records Research 
Center (JSRRC) for the purpose of obtaining any unit records 
available for the 37 Security Police Squadron at Phu Cat Air 
Base, Vietnam, between May 1968 and May 1969, to determine 
whether it was subjected to firefights with the enemy and/or 
bombings during this time period.  In the event this stressor 
is verified, the veteran should then be provided with a new 
psychiatric examination to determine whether the veteran has 
PTSD that is linked to the verified stressor or stressors.

Accordingly, the case is REMANDED for the following action:

1.  An effort should be made to contact 
JSRRC located at 7701 Telegraph Road, 
Kingman Building, Room 2C08, 
Alexandria, VA 22315-3802 (previously 
known as U.S. Center for Unit Records 
Research (CURR)), and request that 
JSRRC research the unit history for the 
37 Security Police Squadron at Phu Cat 
Air Base, Vietnam, between May 1968 and 
May 1969, to determine whether it was 
subjected to firefights with the enemy 
and/or bombings during this time 
period.  

2.  In the event that a stressor is 
verified, the RO/AMC should note that 
for the record and schedule the veteran 
for a VA psychiatric examination.  The 
claims folder must be made available to 
the examiner for review and that it was 
available should be noted in the 
opinion that is provided.   

The diagnosis should be in accordance 
with the American Psychiatric 
Association's: Diagnostic and 
Statistical Manual of Mental Disorders-
IV (DSM-IV).  All necessary special 
studies or tests, including 
psychological testing and evaluation, 
are to be accomplished.

The psychiatrist must express an 
opinion as to whether the veteran meets 
the criteria for PTSD contained in DSM-
IV, and if he meets such criteria, 
whether PTSD can be related to the 
stressor or stressors reported by the 
veteran and established as having 
occurred during the veteran's active 
service.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Finally, readjudicate the claim on 
appeal.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


